EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT PLACE OF SUBSIDIARY INCORPORATION D/B/A NAME Datawatch International England and Wales Datawatch International Limited Limited Datawatch Pty Ltd.* Australia Datawatch Pty Ltd. Datawatch Europe Limited* England and Wales Datawatch Europe Datawatch GmbH* Germany Datawatch GmbH Datawatch Analytics (Singapore) Singapore Datawatch Analytics (Singapore) Pte Ltd. * Pte Ltd. *All of the shares of capital stock of Datawatch Pty Ltd., Datawatch Europe Limited, Datawatch GmbH and Datawatch Analytics (Singapore) Pte Ltd. are owned by Datawatch International Limited.
